Case: 1:20-cv-01130-JG Doc #: 9 Filed: 12/07/20 1 of 2. PageID #: 294



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                        :
JEFFREY BROWN,                          :            CASE NO. 1:20-cv-01130
                                        :
           Plaintiff,                   :            OPINION & ORDER
                                        :            [Resolving Doc. 7]
vs.                                     :
                                        :
CITY OF EAST CLEVELAND, et al.          :
                                        :
           Defendant.                   :
                                        :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       This case concerns the misconduct of several former East Cleveland Police Officers

that resulted in the Plaintiff Jeffrey Brown’s wrongful arrest and conviction. Plaintiff sued

Defendants in Ohio court claiming violations of Ohio law. 1

       Defendants East Cleveland and Mark Allen removed Plaintiff’s suit to this Court under

28 U.S.C. § 1441(a), asserting the Court had diversity jurisdiction under § 1332. 2 Plaintiff

moves to remand to state court. 3

       A defendant may remove a state civil action to federal court if the plaintiff could have

originally filed the action in federal court. 4 In this case, Defendants contend Plaintiff could

have filed his suit in federal court based on diversity jurisdiction. 5




       1
         Doc. 1-4.
       2
         Doc. 1, 1-3.
       3
         Doc. 7.
       4
         28 U.S.C. § 1441(a).
       5
         28 U.S.C. § 1332.
Case: 1:20-cv-01130-JG Doc #: 9 Filed: 12/07/20 2 of 2. PageID #: 295

Case No. 1:20-cv-01130
GWIN, J.

        Defendants are mistaken. Because Plaintiff Brown 6 and Defendant East Cleveland 7

are both Ohio citizens, this Court does not have diversity jurisdiction under § 1332. 8

        As a result, Defendants were not entitled to remove under § 1441(a).

        The Court GRANTS Plaintiff’s motion and REMANDS the present action to the

Cuyahoga County Court of Common Pleas.



        IT IS SO ORDERED.


 Dated: December 7, 2020                               s/      James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




        6
          Doc. 1-4 at 3 (“At all times relevant to the claims in this complaint, Plaintiff was a citizen of
the United States and a resident of Cuyahoga County, in the State of Ohio.”).
        7
          See Moor v. Alameda County, 411 U.S. 693, 717 (1973) (“this Court has recognized that a
political subdivision of a State . . . is a citizen of the State for diversity purposes.”
        8
          28 U.S.C. § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and is between citizens of different States”).
                                                   -2-
